GIERKE, Judge
(concurring in part and in the result):
While I agree with the result reached by the lead opinion, I write separately to express my view of the facts as reflected in the record as well as my view of the staff judge advocate’s responsibilities in this matter. I disagree with the lead opinion that the staff judge advocate’s addendum forced the convening authority to decide whether the military judge or the staff judge advocate was correct on the issue of sentence multiplicity. The convening authority was presented only with a conflict between the viewes of the staff judge advocate and defense counsel; the military judge was not mentioned. I also write to express some concern about where the Court is going with its interpretation of RCM 1106(d), Manual for Courts-Martial, United States, 1984.
In this case the staff judge advocate’s initial post-trial recommendation was silent on the multiplicity issue. Pursuant to RCM 1106(d), he listed the adjudged sentence: "Dismissal, confinement for seven years, and forfeiture of all pay and allowances.” After the post-trial recommendation was served in accordance with RCM 1106(f), defense counsel asserted, “The [post-trial recommendation] fails to state that Charge IV is multiplicious for sentencing purposes with all remaining findings of Guilty adjudged by the judge. (R687) This would mislead the convening authority into evaluating the sentence appropriateness based on inaccurate information.” The citation to the record of trial is the only clue the convening authority had that multiplicity might have been raised at trial. Of course, the convening authority is not required or expected to review the record of trial, and there is no reason to assume that he reviewed the portion of the record cited by the defense counsel. See RCM 1107(b)(1) (“The convening authority is not required to review the case for legal errors or factual sufficiency.”). The defense counsel did not state that the military judge had ruled on the multiplicity issue.
*390The staff judge advocate responded to the defense counsel’s allegation of legal error by stating simply: “Charge IY, fraternization, is not multiplicious with the findings of guilty on the remaining charges adjudged by the judge. There was no error in the post-trial recommendation.” Thus, the convening authority was presented only with an allegation of legal error by a defense counsel and a statement from his staff judge advocate that the allegation was without merit. The staff judge advocate’s summary disposition of the defense allegations was authorized by RCM 1106(d)(4), which provides that “[a]n analysis or rationale for the staff judge advocate’s statement, if any, concerning legal errors is not required.”
The problem in this case is that the staff judge advocate’s addendum is misleading. While the convening authority is not required to review the record, the staff judge advocate is required by Article 60(d), Uniform Code of Military Justice, 10 USC § 860(d) (1983), to “use such record in the preparation of his recommendation.” Therefore, while defense counsel’s mere reference to a page in the record was insufficient to alert the convening authority that the military judge had treated the offenses as multiplicious, it was sufficient to alert the staff judge advocate that his recommendation overruled the military judge sub silentio. The failure of the staff judge advocate to tell his convening authority that he was overruling the military judge was misleading. On that basis I agree with the majority that the staff judge advocate erred. I also agree with the majority that any error in the staff judge advocate’s treatment of the multiplicity issue was harmless.
With regard to this Court’s interpretation of RCM 1106(d) in United States v. Clear, 34 MJ 129 (CMA 1992), as well as the lead opinion in this case, I believe we have to be mindful of the legislative history surrounding the 1983 amendment of Article 60 as implemented by RCM 1106(d). The purpose of the amendment was that “[cjourt decisions [had] significantly encumbered the staff judge advocate’s legal review,” turning it into “a complex document that consumes substantial judge advocate resources, often is too lengthy to be of use to the convening authority, and ... an independent source of appellate litigation even when the underlying case is free of error.” H.R.Rep. No. 549, 98th Cong., 1st Sess. 14, 18 (1983), reprinted in 1983 U.S.Code Cong. & Admin.News 2177, 2179, 2183. While I agree with the rationale of Clear that the military judge’s clemency recommendation should have been included in the post-trial recommendation and, in this case, that the determination of multiplicity by the military judge should have been brought to the attention of the convening authority, we must proceed cautiously lest we unduly encumber the post-trial review by court decision, contrary to the expressed intent of Congress.
Because any error in the staff judge advocate’s treatment of the multiplicity issue was harmless, Art. 59(a), UCMJ, 10 USC § 859(a), I concur in the result.